 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, CA Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5
     Attorneys for Defendant
 6   JEFFREY JOHN HANSEN

 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00112 DAD

12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING, ORDER THEREON
13    vs.
                                                    Date: March 9, 2020
14    JEFFREY JOHN HANSEN,                          Time: 10:00 a.m.
                                                    Judge: Hon. Dale A. Drozd
15                    Defendant.

16
17          IT IS HEREBY STIPULATED by and between the parties through their respective
18   counsel that the sentencing hearing scheduled for February 18, 2020 may be may be continued to
19   March 9, 2019, at 10:00 a.m., or the soonest time thereafter convenient to the court. It is further
20   requested that the dates for filing informal objections, formal objections and sentencing
21   memoranda be extended by three weeks to correspond to the new sentencing date.
22          The continuance is requested to allow the defense time to investigate the restitution
23   request in this matter; and obtain additional records prior to filing informal objections.
24          The parties agree that the delay resulting from this request shall be excluded in the
25   ///
26   ///
27   ///
28   ///
 1   interests of justice, and for effective defense investigation and preparation, pursuant to 18

 2   U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

 3
 4                                                                 McGREGOR W. SCOTT
                                                                   United States Attorney
 5
 6   DATED: January 16, 2020                                By     /s/ Brian W. Enos
                                                                   BRIAN W. ENOS
 7                                                                 Assistant United States Attorney
                                                                   Attorneys for Plaintiff
 8
 9                                                                 HEATHER E. WILLIAMS
                                                                   Federal Defender
10
11   DATED: January 16, 2020                                By     /s/ Eric V. Kersten
                                                                   ERIC V. KERSTEN
12                                                                 Assistant Federal Defender
                                                                   Attorneys for Defendant
13                                                                 JEFFREY JOHN HANSEN

14
15
16                                                 ORDER

17           IT IS SO ORDERED. For the reasons set forth above sentencing is continued to

18   March 9, 2020 at 10:00 a.m.

19   IT IS SO ORDERED.

20       Dated:       January 16, 2020
21                                                      UNITED STATES DISTRICT JUDGE

22
23
24
25
26
27
28
      Hansen: Stipulation to Continue Sentencing      -2-
